Order entered July 23, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00445-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                            V.

                              PAMELA RHODES, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-11649

                                         ORDER
       Before the Court is appellant’s July 22, 2019 unopposed first motion for extension of

time to file its reply brief. We GRANT the motion and ORDER the brief be file no later than

September 4, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE